          Case 1:16-cv-04841-LGS Document 155 Filed 10/31/19 Page 1 of 3
                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
                         UNITED STATES DISTRICT COURT         DATE FILED: 10/31/2019
                        SOUTHERN DISTRICT OF NEW YORK



  TAWANNA ROBERTS, on behalf of herself
  and all others similarly situated,                            CASE No. 1:16-cv-04841-LGS

                 Plaintiff,

  v.

  CAPITAL ONE, N.A.,

                 Defendant.


                                  NOTICE OF SETTLEMENT

        Plaintiff, Tawanna Roberts, and Defendant, Capital One, N.A., hereby notify the Court that

as of October 25, 2019, they have reached an agreement in principle to resolve this matter on a class

wide basis. The proposed settlement will be memorialized in a complete written settlement

agreement and related documents, which the parties will endeavor to file with the Court as part of

a motion for preliminary approval within approximately 45 days.

        Based on the foregoing, the parties respectfully request that all current deadlines be

suspended, including the deadlines for briefing class certification set forth in the Court’s October

21, 2019 Order (ECF No. 153), pending the filing of the proposed Settlement Agreement.


              Application GRANTED. All deadlines are suspended. The Clerk of
              Court is respectfully directed to close the motions at Dkt. Nos.
              136 and 145. The parties shall file their Motion for Preliminary
              Approval of the Settlement by December 16, 2019.

              Dated: October 31, 2019
                     New York, New York
               Case 1:16-cv-04841-LGS Document 155 Filed 10/31/19 Page 2 of 3




            Dated: October 30, 2019

Respectfully submitted,


/s/ Jeff Ostrow                               /s/ Jessica Kaufman
Jeff Ostrow (pro hac vice)                    James R. McGuire (pro hac vice)
KOPELOWITZ OSTROW                             Sarah N. Davis (pro hac vice)
FERGUSON WEISELBERG GILBERT                   Lauren Erker (pro hac vice)
One West Las Olas Blvd., Suite 500            MORRISON & FOERSTER LLP
Fort Lauderdale, Florida 33301                425 Market Street
Telephone: 954-525-4100                       San Francisco, California
Email: ostrow@kolawyers.com                   Telephone: 415-268-7000
                                              Email: jmcguire@mofo.com
Attorneys for Plaintiff and the Proposed      Jessica Kaufman
Settlement Class                              MORRISON & FOERSTER LLP
                                              250 West 55th Street
                                              New York, New York 10019
                                              Telephone: 212-468-8000
                                              Email: jkaufman@mofo.com

                                              Counsel for Capital One, N.A.




10849-003/00083937_1
         Case 1:16-cv-04841-LGS Document 155 Filed 10/31/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document was also

served that day electronically on:

                Jessica Kaufman
                MORRISON & FORESTER LLP
                250 West 55th Street
                New York, NY 10019
                Telephone: 212-468-8000
                Facsimile: 212-468-7900
                jkaufman@mofo.com

                James R. McGuire (pro hac vice)
                Sarah N. Davis (pro hac vice)
                Lauren Erker (pro hac vice)
                MORRISON & FORESTER LLP
                425 Market Street
                San Francisco, CA 94105
                Telephone: 415-268-7013
                Facsimile: 415-268-7522
                jmcguire@mofo.com
                sarahdavis@mofo.com
                lerker@mofo.com
                                                      /s/ Jeff Ostrow
                                                      Jeff Ostrow, Esq. (pro hac vice)
                                                      KOPELOWITZ OSTROW FERGUSON
                                                      WEISELEBERG GILERT
                                                      One West Las Olas Blvd., Suite 500
                                                      Fort Lauderdale, FL 33301
                                                      Email: ostrow@kolawyers.com
                                                      Telephone: 954.332.4200
                                                      Facsimile: 954.525.4300
